       Case 4:20-cv-00112-DCN Document 8-1 Filed 05/29/20 Page 1 of 3




Mahesha P. Subbaraman (pro hac vice)
mps@subblaw.com
Minnesota Bar No. 392486
SUBBARAMAN PLLC
222 S. 9th Street, Suite 1600
Minneapolis,~55402
P/F: (612) 315-9210
Attorney J& Trustee-Ap-pellant Kathleen A. McCallister




                          UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF IDAHO


In re: Roger Evans & Lori Steedman                    Case No.: 4:20-cv-00112-DCN
                                                          Hon. David C. Nye
Kathleen A. McCallister,                              Appeal of a Bankruptcy Matter

                   Trustee-Appellant,                      JOINT STIPUIATION
                                                         TO A 14-DAY EXTENSION
       V.                                                    OFTHEPARmS'
                                                          RESPECTIVE BRIEFING
Roger A. Evans & Lori A. Steedman,                         DEADLINES.IN TIIIS
                                                          BANKRUPTCY APPEAL
                   Debtors-Appellees.


       By and through their respective counsel-of-record, the undersigned parties

stipulate to the following in this bankruptcy appeal:

      1. A 14-day extension of Kathleen A McCallister's present June 8, 2020

            deadline to file her Appellant's Brief and Appendix (see F~d. Bankr. R

            8018(a)(1)), extending this deadline to June 22, 2020.

      2. A 14-day extension of Roger A. Evans and Lori A. Steedman' s resulting July

            22, 2020 deadline to file their Appellees' Brief and Appendix (see Fed. Bankr.

            R 8018(a)(2)), extending this deadline to August 5, 2020.

                                         Pagel of 2
      Case 4:20-cv-00112-DCN Document 8-1 Filed 05/29/20 Page 2 of 3




Dated: May   2g 2020

                                          Mahesha P. Subbaraman (pro hac vice)
                                          SUBBARAMAN PLLC
                                          222 S. 9th Street, Suite 1600
                                          Minneapolis, MN 55402
                                          P /F: (612) 315-9210
                                          mps@subblaw.com




Dated:May~




                                          Attorney for Debtors-Appellees
                                          Roger A. Evans & Lori A. Steedman


                            CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that on May 29, 2020, I filed the foregoing electronically
through the CM/ECF system, causing the following parties or counsel to be served by
electronic means as more fully reflected on the Notice of Electronic Filing:

      Alexandra 0. Caval, Attorney for Debtors-Appellees
      alex@cavallawoffice.com

      Kathleen A. McCallister & Jeffrey P. Kaufman, Attorneys for Trustee-Appellant
      kam@kam13trustee.com & jeffrey@dbclarklaw.com


                                      it.e.1:f!~~
                                              :~ .~~
                                                   s~~Jl{,4.,,t.~~~=====-------
                                       Attorney for Trustee-Appellant

                                     Page 2of2
       Case 4:20-cv-00112-DCN Document 8-1 Filed 05/29/20 Page 3 of 3




                    CORRECTED CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that on May 29, 2020, I filed the foregoing electronically
through the CM/ECF system, causing the following parties or counsel to be served by
electronic means as more fully reflected on the Notice of Electronic Filing:

      Alexandra O. Caval, Attorney for Debtors-Appellees
      alex@cavallawoffice.com

      Kathleen A. McCallister & Jeffrey P. Kaufman, Attorneys for Trustee-Appellant
      kam@kam13trustee.com

                                       /s/Mahesha P. Subbaraman
                                       Mahesha P. Subbaraman
                                       Attorney for Trustee-Appellant
